234 S.W.3d 450 (2007)
Laterrence THIGPEN, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 88469.
Missouri Court of Appeals, Eastern District, Division Two.
June 29, 2007.
Motion for Rehearing and/or Transfer Denied August 29, 2007.
Application for Transfer Denied October 30, 2007.
Gwenda R. Robinson, St. Louis, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Mary H. Moore, Asst. Atty. Gen., Jefferson City, MO, for Respondent.
Before GEORGE W. DRAPER III, P.J., and ROBERT G. DOWD, JR., and PATRICIA L. COHEN, JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied August 29, 2007.
Prior report: 73 S.W.3d 770.

ORDER
PER CURIAM.
Laterrence Thigpen (Movant) appeals from the motion court's judgment denying his Rule 29.15 post-conviction relief motion without an evidentiary hearing. Movant argues the motion court erred in denying Movant relief without an evidentiary hearing because he pleaded facts not refuted by the record that his appellate counsel was ineffective for failing to assert error on appeal in the trial court's overruling defense counsel's objection when the prosecutor made the comment in rebuttal closing argument, "Well, I guess you have to say something," because the comment was a reference to Defendant's failure to testify.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. The motion court's findings of fact and conclusions of law are not clearly erroneous. Rule 29.15(k). An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).